Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2008/0259369 A1) “Kanai”, in view of Fukuda et al. (US 2012/0224199 A1) “Fukuda” and further in view of Wang et al. (US 2008/0253649 A1) “Wang”.

12. Kanai teaches: An image capture system ("1: projector as a display device” [0124] shown in FIG. 1.  The projector is a system which processes captured images via the “IMAGE DATA INPUT SECTION 10” [FIG. 1].)  comprising: at least one processor ("CPU 21" [FIG. 2]) ; and memory ("RAM 22" or “FLASH MEMORY 23” [FIG. 2]) storing instructions configured to be executed by the at least one processor, the instructions, when executed by the at least one processor, causing the at least one processor to perform a method ("color correction table generation method" [ABSTRACT]) comprising:
 receiving a request to generate a new color lookup table ("color mode selection operation by the user" [0079] where the color table is corrected to limit “the chroma no greater than the chroma limit” [0081].), the request including at least one parameter value indicating a parameter change input by a user ("setting a mode by selecting it from two or more color modes" [0045].  A setting of chroma no greater than the chroma limit, the chroma limit is a parameter.),
Kanai does not explicitly teach: the request indicating a number of data-points in the new color lookup table;
However Fukuda teaches:  the request indicating a number of data-points in the new color lookup table (a " plurality of input lattice points are input by the user" [0070].  The number of data points are lattice points.);
The number of data/lattice points in Kanai can be modified by Fukuda to include a user selection to include the number of data/lattice points in the color look up table.
The motivation for the combination is provided by Kanai “in order for reducing the memory capacity necessary for storing the first color correction table, in the first correction table, the correspondences between the input colors and the output colors are made for a plurality of input colors on the lattice points in the color gamut of the input colors” [0055].  The number of data/lattice points are chosen by the user to be an appropriate number of data points for the color look up table so as to reduce the requirement for increased memory capacity. 
The combination of Kanai and Fukuda teach:
 generating a new color value for each of the data-points based on the at least one parameter value ("generating a first color correction table (a color correction table) from the chroma limit and the color output characteristic data" [0049] of Kanai.  New color values for the data-points are generated based on the chroma limit parameter value in Kanai.). ;
Kanai and Fukuda do not explicitly teach: appending the new color value generated for each of the data-points to a data structure; and generating the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table.
However, Wang teaches:  appending the new color value generated for each of the data-points to a data structure ("generating a set of augmented basis vectors representing the LUT, L*a*b* values and multiple GCR/UCRs; storing the set of basis vectors in an image output device controller" [ABSTRACT] as shown in FIGs 3 and 4.  The augmentation is appending color values for the drift states.) ; and generating the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table ("generating an image output device active profile associated with a current drift state of the image output device to convert image color data for display or printing by the image output device, wherein the image output device active profile is generated from the set of basis vectors." [ABSTRACT].  New look up tables comprised of color profiles/data structures include appending color values to the color look up table which are  generated based on the specific drift state of the device as shown in FIGs 3 and 4.) .
The color look up table of Kanai and Fukuda can be modified by Wang to append color values in the color look up table to an original color look up table to create a new color look up table.
The motivation for the combination is provided by Wang “This disclosure provides a system and method of calibrating an image output device subsequent to the initial factory profiling process” of a look up table [0010].  By augmenting or appending data to an original look up table to form a new look up table appropriate for specific device conditions such as the drift state of a device. 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

13. The image capture system of claim 12, further comprising: a camera ("OPTICAL SENSOR 206" [FIG. 13] of Kanai)  configured to capture at least one digital image and store the at least one digital image in the memory ("Each of the configuration elements of the image processing section 20 functions by the CPU 21 retrieving and then executing the image processing program stored in the flash memory 23." [0048] of Kanai) ; and a display device ("projector 1" [ABSTRACT] of Kanai as shown in FIGs 1 and 2.) , wherein the method further comprises generating at least one modified image by using the new color lookup table to replace colors of the at least one digital image, and displaying the at least one modified image on the display device ("color mode selection operation by the user" [0079] where the color table is corrected to limit “the chroma no greater than the chroma limit” [0081] of Kanai; where the “color correction execution section 215 executes the output process in which the R/G/B values corrected by the step S850 is output …thereby projecting and displaying the image” [0084] of Kanai.).
The projector “1” in FIGs 1 and 2 of Kanai can be modified to include the color correction system “2” and color correction device “4” in Kanai.
The motivation for the combination is to provide an image processing system to appropriately match colors to a device using “an image processing program capable of color matching to preferred colors of which the excessive emphasis in chroma is suppressed.”
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14. The image capture system of claim 12, wherein the instructions are first instructions, the memory stores second instructions configured to be executed by the at least one processor, the method further comprises transmitting the new color lookup table to the second instructions, and the second instructions, when executed by the at least one processor, cause the at least one processor to receive the parameter change input by the user, formulate the request, send the request to the first instructions, receive the new color lookup table from the first instructions, generate at least one modified image by using the new color lookup table to replace colors of at least one digital image, and display the at least one modified image on a display device (The process in FIG. 12 of Kanai including the “OUTPUT PROCESS S860” outputs the image having the amended color look up table values of Wang).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

16. The image capture system of claim 12, wherein the new color value is stored as a Red Green Blue (“RGB”) vector ("the color output characteristic data represents a relationship between the liquid crystal panel input value and the lightness of the output light in each of the colors, R, G, and B… stored in the color output characteristic data storage section 201" [0052]) and the data structure is a linear RGB matrix (The matrix in equation (17) in [0067] of Kanai is a Red, Green, and Blue linear matrix.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

18. The image capture system of claim 12, wherein the parameter change input by the user implements a pixel transform operation comprising at least one of a gamma curve remap, histogram equalization, a vibrance modification, a contrast modification, a temperature modification, a tint modification, a custom cinematic filter, and an RGB matrix operation (An RGB matrix operation as shown in equations 17 and 18 in [0067] of Kanai.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

19. The image capture system of claim 12, wherein the request specifies a size (“in order for reducing the memory capacity necessary for storing the first color correction table, in the first correction table, the correspondences between the input colors and the output colors are made for a plurality of input colors on the lattice points in the color gamut of the input colors” [0055] of Fukuda.  The number of data/lattice points are chosen by the user to be an appropriate size for  the color look up table to reduce capacity for memory where in “cases the color reproduction area becomes narrower in comparison with the display device with a large color reproduction area” [0106] of Kanai.) . 
and a precision ("In other words, the color correction with the chroma limited to be no greater than the chroma limit C.sub.lim* is executed" [0055] of Kanai) of the new color lookup table.
The color look up table of Kanai can be modified by Fukuda to select a number of lattice/data points for the color look up table.
The motivation for the combination is to reduce the memory requirement for the color look up table by appropriately sizing the range of the chroma to not exceed the chroma limit.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

20. The image capture system of claim 12, wherein the number of data-points is a second number of data-points, the current color lookup table has a first number of data-points, and the first number of data-points is different from the second number of data-points (“in order for reducing the memory capacity necessary for storing the first color correction table, in the first correction table, the correspondences between the input colors and the output colors are made for a plurality of input colors on the lattice points in the color gamut of the input colors” [0055] of Fukuda.  The number of data/lattice points are chosen by the user to be an appropriate size for  the color look up table to reduce capacity for memory where in “cases the color reproduction area becomes narrower in comparison with the display device with a large color reproduction area” [0106] of Kanai where the chroma and thus the number of data points can be limited [0055] of Kanai.) .
The color look up table of Kanai can be modified by Fukuda to select a different  number of lattice/data points for the color look up table based on limitations in chroma.
The motivation for the combination is to reduce the memory requirement for the color look up table by appropriately sizing the range of the chroma to not exceed the chroma limit.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 The method of claim 1 has been analyzed in view of the “COLOR CORRECTION TABLE GENERATION METHOD” [TITLE[ of Kanai, the modules in FIGs 1, 2, or 13 and further in view of claim 12.  Therefore, claim 1 is rejected in a similar manner to claim 12.

2. The method of claim 1, further comprising: transmitting, by the module, the new color lookup table to an external process configured to generate at least one modified image by using the new color lookup table to replace colors of at least one digital image ("As shown in FIG. 13, the color correction system 2 is provided with a projector 3 and a color correction device 4 for correcting the color output by the projector 3, and the projector 3 and the color correction device 4 are connected to each other so as to be able to communicate with each other." [0095] of Kanai.  The modules can transmit a new color lookup table for generating a modified image using the new color look up table.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The method of claim 2, further comprising: displaying, by the external process, the at least one modified image on a display device ("The first color correction execution section 214 executes color correction along the first color correction table so that the projector 1 outputs a color with chromaticness no greater than the chromaticness limit." [ABSTRACT] of Kanai.  The display device is a projector) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The method of claim 2, further comprising: receiving, by the external process, the parameter change input by the user ("color mode selection operation by the user" [0079]; formulating, by the external process, the request; and sending, by the external process, the request to the module (FIG. 9 shows the method of color table creation and FIG. 13 shows the communication paths between a device “3” as a projector and an external color table correction device “4” [0095] of Kanai) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5.   The  method of claim 5 has been analyzed in view of the “COLOR CORRECTION TABLE GENERATION METHOD” [TITLE[ of Kanai, the modules in FIGs 1, 2, or 13 and further in view of claim 16.  Therefore, claim 5 is rejected in a similar manner to claim 16.

7. The method of claim 1, wherein the new color lookup table is associated with a color space; and the number of data-points in the new color lookup table is fewer than a number of colors in the color space ("chroma compression (see FIG. 3(b)). Therefore, by executing the color correction along the first color correction table generated by the first color correction table generation section 204, it becomes that the input colors are corrected into the output colors having the chroma no greater than the chroma limit C.sub.lim*. In other words, the color correction with the chroma limited to be no greater than the chroma limit C.sub.lim* is executed. It should be noted that in order for reducing the memory capacity necessary for storing the first color correction table, in the first correction table, the correspondences between the input colors and the output colors are made for a plurality of input colors on the lattice points in the color gamut of the input colors." [0055] of Kanai.) .
Because capacity for memory is limited, and chroma is limited, it would be obvious to a person having ordinary skill in the art try from a finite number of identified solutions with a reasonable expectation of success, particularly by having the new color lookup table have fewer data/lattice points corresponding to the limitation of chroma.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8.   The  method of claim 8 has been analyzed in view of the “COLOR CORRECTION TABLE GENERATION METHOD” [TITLE[ of Kanai, the modules in FIGs 1, 2, or 13 and further in view of claim 18.  Therefore, claim 8 is rejected in a similar manner to claim 18.

9.   The  method of claim 9 has been analyzed in view of the “COLOR CORRECTION TABLE GENERATION METHOD” [TITLE[ of Kanai, the modules in FIGs 1, 2, or 13 and further in view of claim 19.  Therefore, claim 9 is rejected in a similar manner to claim 19.

10.   The  method of claim 10 has been analyzed in view of the “COLOR CORRECTION TABLE GENERATION METHOD” [TITLE[ of Kanai, the modules in FIGs 1, 2, or 13 and further in view of claim 20.  Therefore, claim 10 is rejected in a similar manner to claim 20.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. The method of claim 1, wherein the module generates the new color value for each of at least a portion of the data-points in parallel ("the color correction device 4 can generate the first color correction table capable of obtaining the advantage (1) through advantage (7) according to the first embodiment, and at the same time, controls the color output of the projector 3 so as to realize the advantage (1) through advantage (7) by storing the first color correction table thus generated in the first color correction table storage section 211 of the projector 3." [0098] of Kanai.  The color output of the color correction device and the projector are controlled at the same time in parallel.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2008/0259369 A1) “Kanai”, in view of Fukuda et al. (US 2012/0224199 A1) “Fukuda” in view of Wang et al. (US 2008/0253649 A1) “Wang” and further in view of Cote et al. (US 2013/0321675 A1) “Cote”.

15.  Kanai, Fukuda, and Wang teach: The image capture system of claim 12
Kanai, Fukuda, and Wang do not explicitly teach:  wherein the image capture system is a mobile communication device.
However, Cote teaches: wherein the image capture system is a mobile communication device.
The image capture system of Kanai, Fukuda, and Wang can be modified by Cote to be a mobile communication device.
The motivation for the combination is provided by Cote:   “The electronic device 10 may be any suitable electronic device, such as a … mobile phone” [0219].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2008/0259369 A1) “Kanai”, in view of Fukuda et al. (US 2012/0224199 A1) “Fukuda” in view of Wang et al. (US 2008/0253649 A1) “Wang” and further in view of Foster (US 6,052,113) “Foster”.

17.  Kanai, Fukuda and Wang teach: The image capture system of claim 12
Kanai, Fukuda, and Wang do not explicitly teach: wherein the new color value is stored as a Red Green Blue Alpha (“RGBA”) vector and the data structure is a linear RGBA matrix.
However, Foster teaches:  wherein the new color value is stored as a Red Green Blue Alpha (“RGBA”) vector and the data structure is a linear RGBA matrix ("red, green, blue and alpha values are associated with each pixel location, and red, green, blue and alpha dither matrices are respectively associated with the red, green, blue and alpha values." [Col 3 lines 23-26].  “The data values include color values and may include an alpha value” [Col 6 lines 43-44.]. Claims 6 and 15.  The linear matrices which may include an alpha value are shown in Fig. 4.) .
The new color look up table of Kanai, Fukuda, and Wang can be modified by Foster to include Red, Green, Blue, and Alpha values for the pixel data.
The motivation for the combination is provided by Foster for blending the Red, Green, and Blue color data “for each of certain portions of the primitives, such as the triangle vertices” [Col. 3 lines 61-63] to help reduce or eliminate hot spots in an image [Col. 2 line 17].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
  6.   The  method of claim 6 has been analyzed in view of the “COLOR CORRECTION TABLE GENERATION METHOD” [TITLE[ of Kanai, the modules in FIGs 1, 2, or 13 and further in view of claim 17.  Therefore, claim 6 is rejected in a similar manner to claim 17.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 25 of U.S. Patent No. 10,855886. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/342,372 includes the limitations of 10,855,886.  The claims in application 17/342,372 are not significantly modified to add further limitations to make the claims of 17/342,372 not obvious over 10,855,886 since the claim language uses the same or similar terms.

17/342,372
10,855,886
1. A method comprising: receiving, by a module executing on a computing device, a request to generate a new color lookup table, the request including at least one parameter value indicating a parameter change input by a user, the request indicating a number of data- points in the new color lookup table; generating, by the module, a new color value for each of the data-points based on the at least one parameter value; appending, by the module, the new color value for each of the data-points to a data structure; and generating, by the module, the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table.
1.  A method comprising: receiving, by a module executing on a computing device, a request to generate a new color lookup table, the request including at least one parameter value indicating a parameter change input by a user, the request indicating a number of data- points in the new color lookup table, the parameter change input by the user implementing a pixel transform operation comprising at least one of a gamma curve remap, histogram equalization, a vibrance modification, a contrast modification, a temperature modification, a tint modification, a custom cinematic filter, and an RGB matrix operation; generating, by the module, a new color value for each of the data-points based on the at least one parameter value, the new color value being stored as a Red Green Blue ("RGB") vector; appending, by the module, the new color value for each of the data-points to a data structure, the data structure being a linear RGB matrix; and generating, by the module, the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table.
2. The method of claim 1, further comprising: transmitting, by the module, the new color lookup table to an external process configured to generate at least one modified image by using the new color lookup table to replace colors of at least one digital image.
2.  The method of claim 1, further comprising: transmitting, by the module, the new color lookup table to an external process configured to generate at least one modified image by using the new color lookup table to replace colors of at least one digital image.
3. The method of claim 2, further comprising: displaying, by the external process, the at least one modified image on a display device.
3.  The method of claim 2, further comprising: Seattle 4839-8583-3405v.1 0099567-OO2USO 3displaying, by the external process, the at least one modified image on a display device.
4. The method of claim 2, further comprising: receiving, by the external process, the parameter change input by the user; formulating, by the external process, the request; and 23sending, by the external process, the request to the module.
4.  The method of claim 2, further comprising: receiving, by the external process, the parameter change input by the user; formulating, by the external process, the request; and sending, by the external process, the request to the module.
5. The method of claim 1, wherein the new color value is stored as a Red Green Blue ("RGB") vector and the data structure is a linear RGB matrix.
1.  A method comprising: receiving, by a module executing on a computing device, a request to generate a new color lookup table, the request including at least one parameter value indicating a parameter change input by a user, the request indicating a number of data- points in the new color lookup table, the parameter change input by the user implementing a pixel transform operation comprising at least one of a gamma curve remap, histogram equalization, a vibrance modification, a contrast modification, a temperature modification, a tint modification, a custom cinematic filter, and an RGB matrix operation; generating, by the module, a new color value for each of the data-points based on the at least one parameter value, the new color value being stored as a Red Green Blue ("RGB") vector; appending, by the module, the new color value for each of the data-points to a data structure, the data structure being a linear RGB matrix; and generating, by the module, the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table.
6. The method of claim 1, wherein the new color value is stored as a Red Green Blue Alpha ("RGBA") vector and the data structure is a linear RGBA matrix.
25.  A method comprising: receiving, by a module executing on a computing device, a request to generate a new color lookup table, the request including at least one parameter value indicating a parameter change input by a user, the request indicating a number of data- points in the new color lookup table; generating, by the module, a new color value for each of the data-points based on the at least one parameter value, the new color value being stored as a Red Green Blue Alpha ("RGBA") vector; appending, by the module, the new color value for each of the data-points to a data structure, the data structure being a linear RGBA matrix; and generating, by the module, the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table.
7. The method of claim 1, wherein the new color lookup table is associated with a color space; and the number of data-points in the new color lookup table is fewer than a number of colors in the color space.
5.  The method of claim 1, wherein the new color lookup table is associated with a RGB color space; and the number of data-points in the new color lookup table is fewer than a number of colors in the RGB color space.
8. The method of claim 1, wherein the parameter change input by the user implements a pixel transform operation comprising at least one of a gamma curve remap, histogram equalization, a vibrance modification, a contrast modification, a temperature modification, a tint modification, a custom cinematic filter, and an RGB matrix operation.
1.  A method comprising: receiving, by a module executing on a computing device, a request to generate a new color lookup table, the request including at least one parameter value indicating a parameter change input by a user, the request indicating a number of data- points in the new color lookup table, the parameter change input by the user implementing a pixel transform operation comprising at least one of a gamma curve remap, histogram equalization, a vibrance modification, a contrast modification, a temperature modification, a tint modification, a custom cinematic filter, and an RGB matrix operation; generating, by the module, a new color value for each of the data-points based on the at least one parameter value, the new color value being stored as a Red Green Blue ("RGB") vector; appending, by the module, the new color value for each of the data-points to a data structure, the data structure being a linear RGB matrix; and generating, by the module, the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table.
9. The method of claim 1, wherein the request specifies a size and a precision of the new color lookup table.
6.  The method of claim 1, wherein the request specifies a size and a precision of the new color lookup table.
10. The method of claim 1, wherein the number of data-points is a second number of data-points, the current color lookup table has a first number of data-points, and the first number of data-points is different from the second number of data- points.
7.  The method of claim 1, wherein the number of data- points is a second number of data-points, the current color lookup table has a first number of data-points, and the first number of data-points is different from the second number of data- points.
11. The method of claim 1, wherein the module generates the new color value for each of at least a portion of the data-points in parallel.
8.  The method of claim 1, wherein the module generates the new color value for each of at least a portion of the data-points in parallel.
12. An image capture system comprising: at least one processor; and memory storing instructions configured to be executed by the at least one processor, the instructions, when executed by the at least one processor, causing the at least one processor to perform a method comprising: receiving a request to generate a new color lookup table, the request including at least one parameter value indicating a parameter change input by a user, the request indicating a number of data-points in the new color lookup table; generating a new color value for each of the data-points based on the at least one parameter value; appending the new color value generated for each of the data-points to a data structure; and generating the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table.
9.  An image capture system comprising: Seattle 4839-8583-3405v.1 0099567-OO2USO 4at least one processor; and memory storing first and second instructions configured to be executed by the at least one processor, the first instructions, when executed by the at least one processor, causing the at least one processor to perform a method comprising: receiving a request to generate a new color lookup table, the request including at least one parameter value indicating a parameter change input by a user, the request indicating a number of data-points in the new color lookup table; generating a new color value for each of the data-points based on the at least one parameter value; appending the new color value generated for each of the data-points to a data structure; generating the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table; and transmitting the new color lookup table to a process implemented by the second instructions, the second instructions, when executed by the at least one processor, causing the at least one processor to implement the process which is configured to: receive the parameter change input by the user, formulate the request, send the request that is received by the at least one processor when performing the method, receive the new color lookup table that is transmitted by the at least one processor when performing the method, generate at least one modified image by using the new color lookup table to replace colors of at least one digital image, and display the at least one modified image on a display device
13. The image capture system of claim 12, further comprising: a camera configured to capture at least one digital image and store the at least one digital image in the memory; and a display device, wherein the method further comprises generating at least one modified image by using the new color lookup table to replace colors of the at least one digital image, and displaying the at least one modified image on the display device.
10.  The image capture system of claim 9, further comprising: a camera configured to capture the at least one digital image and store the at least one digital image in the memory; and Seattle 4839-8583-3405v.1 0099567-OO2USO 5the display device configured to display the at least one modified image.
14. The image capture system of claim 12, wherein the instructions are first instructions, the memory stores second instructions configured to be executed by the at least one processor, the method further comprises transmitting the new color lookup table to the second instructions, and the second instructions, when executed by the at least one processor, cause the at least one processor to. receive the parameter change input by the user, formulate the request, send the request to the first instructions, receive the new color lookup table from the first instructions, 25generate at least one modified image by using the new color lookup table to replace colors of at least one digital image, and display the at least one modified image on a display device.
9.  An image capture system comprising: Seattle 4839-8583-3405v.1 0099567-OO2USO 4at least one processor; and memory storing first and second instructions configured to be executed by the at least one processor, the first instructions, when executed by the at least one processor, causing the at least one processor to perform a method comprising: receiving a request to generate a new color lookup table, the request including at least one parameter value indicating a parameter change input by a user, the request indicating a number of data-points in the new color lookup table; generating a new color value for each of the data-points based on the at least one parameter value; appending the new color value generated for each of the data-points to a data structure; generating the new color lookup table from the data structure, the new color lookup table being operable to replace a current color lookup table; and transmitting the new color lookup table to a process implemented by the second instructions, the second instructions, when executed by the at least one processor, causing the at least one processor to implement the process which is configured to: receive the parameter change input by the user, formulate the request, send the request that is received by the at least one processor when performing the method, receive the new color lookup table that is transmitted by the at least one processor when performing the method, generate at least one modified image by using the new color lookup table to replace colors of at least one digital image, and display the at least one modified image on a display device.
15. The image capture system of claim 12, wherein the image capture system is a mobile communication device.
11.  The image capture system of claim 9, wherein the image capture system is a mobile communication device.
16. The image capture system of claim 12, wherein the new color value is stored as a Red Green Blue ("RGB") vector and the data structure is a linear RGB matrix.
12.  The image capture system of claim 9, wherein the new color value is stored as a Red Green Blue ("RGB") vector and the data structure is a linear RGB matrix.
17. The image capture system of claim 12, wherein the new color value is stored as a Red Green Blue Alpha ("RGBA") vector and the data structure is a linear RGBA matrix.
13.  The image capture system of claim 9, wherein the new color value is stored as a Red Green Blue Alpha ("RGBA") vector and the data structure is a linear RGBA matrix.
18. The image capture system of claim 12, wherein the parameter change input by the user implements a pixel transform operation comprising at least one of a gamma curve remap, histogram equalization, a vibrance modification, a contrast modification, a temperature modification, a tint modification, a custom cinematic filter, and an RGB matrix operation.
14.  The image capture system of claim 9, wherein the parameter change input by the user implements a pixel transform operation comprising at least one of a gamma curve remap, histogram equalization, a vibrance modification, a contrast modification, a temperature modification, a tint modification, a custom cinematic filter, and an RGB matrix operation.
19. The image capture system of claim 12, wherein the request specifies a size and a precision of the new color lookup table.
15.  The image capture system of claim 9, wherein the request specifies a size and a precision of the new color lookup table.
20. The image capture system of claim 12, wherein the number of data- points is a second number of data-points, the current color lookup table has a first number of data-points, and the first number of data-points is different from the second number of data- points.
16.  The image capture system of claim 9, wherein the number of data-points is a second number of data-points, the current color lookup table has a first number of data-points, and the first number of data-points is different from the second number of data- points.


	

Relevant Prior Art

Kondo (US 2012/0133962 A1)

Abstract
A calibration system including: an image forming unit that outputs a chart including patches corresponding to input CMY values of tertiary and secondary colors; a color measuring unit that measures patch colors and outputs colorimetric values; and a control unit that sets a target profile correlating the input CMY values of the tertiary and secondary colors with target color values; inputs the colorimetric values; calculates differences between the input colorimetric values and the target color values; acquires corrected CMY values relative to the input CMY values of the tertiary and secondary colors; acquires first and second color components based on the corrected CMY values of the tertiary and secondary colors, respectively; calculates output CMY values of a primary color through weighted averaging of the first and second color components; and generates a primary color correction table to determine the output CMY values relative to the input CMY values.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675